Citation Nr: 1332512	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot condition manifested by calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to November 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has a bilateral foot condition manifested by calluses that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition manifested by calluses have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran is currently service-connected for bilateral tinea pedis and onychomycosis of the feet.  He contends he should also be service-connected for calluses on both feet.

In a September 2008 statement, the Veteran said that he developed calluses and trench foot in service from excessive running in boondockers.  In a June 2009 statement, he recounted that the calluses on his feet in service were referred to as "lesions" when he sought treatment.

The Veteran's service treatment records reflect that at his enlistment examination in August 1988, the Veteran was noted to have 1 degree pes planus and 1 degree hallux valgus, both asymptomatic.  He reported no history of foot trouble on the accompanying medical history report.

On medical history reports in November 1992 and May 1994, he reported "foot trouble."  His feet were found normal on examination in May 1994, although tinea pedis was noted.

In May 1995, he requested medication for athlete's foot and was noted to have plantar warts and calluses as well as onychomycosis and athlete's foot.  He returned for follow-up treatment in September 1995 at which time he was found to have hyperkeratotic lesions bilaterally on the plantar aspect of his metatarsal heads.  The lesions were shaved and he was put on light duty, prescribed a cream, and given a pumice stone to use.  

He continued to complain of unspecified foot problems due to his shoes in October 1995, noting reduced problems in sneakers and civilian shoes.  Although his feet were noted as normal on his October 1995 separation examination, on the accompanying medical history report the Veteran reported foot trouble, and the examiner noted he was under podiatric care for hyperkeratosis.

VA treatment records reflect that in January 1998 the Veteran sought treatment for multiple calluses on his feet such that he could barely walk.  VA treatment records show continued complaints of calluses through the present with treatment including debridement and orthodics.

At a VA examination in June 1998 the Veteran reported he has experienced calluses and dry feet since 1990.  At a VA examination in November 1999 the Veteran reported he has had calluses and bunions on his feet for ten years.

The Veteran underwent a VA examination on his feet in November 2007.  The examiner noted the Veteran had hyperkeratotic lesions on both feet that were painful on palpation.

The Veteran underwent another VA examination in February 2008.  The Veteran reported he first got calluses/corns around 1992 not too long after the onset of tinea pedis.  On examination, the examiner found painful, nucleated keratotic lesions beneath the first and fifth metatarsal phangeal joints bilaterally, the second metatarsal phalangeal joint of the left foot, beneath the great toes bilaterally, at the distal aspect of the third toe of the right foot, the medial aspect of the little toes bilaterally, and on the posterolateral aspects of both feet.  The sites had pain with palpation.  He had severe hallux valgus on the right foot and a flat-footed gait on the right.

The examiner opined that the Veteran's keratotic lesions are not caused by or a result of dermatophytosis.  The examiner explained that dermatophytosis is a fungal infection usually involving the superficial layers of the skin, although chronic infections may involve deeper layers, but that it does not cause corns or calluses.  The examiner further stated that keratotic lesions are the result of chronic friction and irritation of the skin due to abnormal biometrics.  Abnormal biometrics are usually a result of heredity or congenital expressions.  The examiner stated that pes planus and hallux valgus are frequently caused by heredity and become more severe with aging and activity.

The Veteran was afforded another VA examination in May 2013.  

The examiner noted the Veteran had been diagnosed with pes planus in 1989.  On examination, the examiner found multiple painful keratosis of both feet, including on the heels bilaterally, beneath the first and fifth metatarsal heads bilaterally, beneath the second metatarsal head on the left, on the plantar and medial aspects of the great toes bilaterally, on the distal third toe on the right and the fifth toe on the left, and in the fourth web space on the left.  No active tinea pedis or pes planus was found on either foot.  Onychomycosis was noted on the first, second, and third toenails of both feet.  The examiner stated that tinea pedis and onychomycosis do not cause calluses or flat feet and noted that the Veteran's calluses could not be secondary to pes planus as he did not have pes planus.

The examiner stated that the lesions on the Veteran's third right toe and plantar second left metatarsal could be secondary to his hammertoe deformities.  The examiner stated that "there is no obvious cause for the other painful calluses," but suggested the condition could have been "aggravated beyond its normal progression by the demands of service."

Giving the Veteran the benefit of the doubt, the Board finds he is entitled to service connection for a foot condition manifested by calluses as it was incurred in service.

At the outset, the Board finds that considering particularly the May 2013 VA examiner's finding that the Veteran does not currently have pes planus, the evidence does not support that the Veteran's calluses are a result of the pes planus noted at his entrance into service.  The evidence also does not suggest his calluses are related to the hallux valgus noted at service entrance.  Thus, the issue is not whether the Veteran has a preexisting condition aggravated by service, but whether his callus condition was incurred in service.

Although the Veteran was noted to have asymptomatic pes planus and hallux valgus on his entrance into service, he was not noted to have calluses.  Service treatment records clearly show the Veteran was treated for calluses in service, specifically for the first time in 1995.  The Veteran has consistently reported since service that his calluses first onset in service, although with some variation in the exact year.  The Board finds the Veteran is competent and credible to report the onset and persistence since service of painful calluses bilaterally on his feet as it is a condition capable of lay observation.  Thus, both the Veteran's service treatment records and his statements since service support that the Veteran's calluses first onset in service.  No contradictory medical evidence is of record.  Further, while the May 2013 VA examiner could not determine the cause of the Veteran's calluses, the examiner opined that the demands of service could have aggravated the condition.  

Based on the forgoing, the Board finds that the evidence supports that the Veteran has a current bilateral foot condition manifest with calluses that was incurred in service.  Therefore, he is entitled to service connection for the condition.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for a bilateral foot condition manifested by calluses is granted.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


